Citation Nr: 9924403
Decision Date: 03/06/00	Archive Date: 09/08/00

DOCKET NO. 94-24 889               DATE MAR 06, 2000

CORRECTED PAGE

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

ORDER

The following correction is made in a decision issued by the Board
in this case on August 27, 1999:

On page 3, prior to the "CONCLUSIONS OF LAW" the following should
be inserted:

FINDINGS OF FACT

1. The veteran's claims of entitlement to service connection for a
bilateral hearing loss, tinnitus, otitis (media and externa),
vertigo, labyrinthitis, and Meniere's Disease was denied in a July
1990 Board decision.

2. The evidence received subsequent to July 1990 is relevant to the
issue and has not been previously submitted, and, when reviewed in
conjunction with the evidence that had been previously submitted,
it is significant enough that it must be considered in order to
fairly decide the merits of the claims.

3. There is no competent evidence in the record relating the
veterans bilateral tinnitus, otitis (media and externa), vertigo,
labyrinthitis, and Meniere's Disease to his period of active
service.

JEFF MARTIN 
Member, Board of Veterans' Appeals



 

Citation Nr: 9924403  
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-24 889 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for Meniere's Disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for otitis (media and 
externa).

5.  Entitlement to service connection for vertigo and 
labyrinthitis.


REPRESENTATION

Appellant represented by:Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1993, in which the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petition to reopen 
a claim of entitlement to service connection for a bilateral 
ear disorder, including hearing loss, tinnitus, otitis (media 
and externa), vertigo, labyrinthitis, and Meniere's Disease.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Houston, 
Texas, on July 17, 1995, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a May 1996 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that in the May 1996 remand the issues were 
consolidated.  However, the Board finds that the veteran's 
claims are more appropriately separated into the issues as 
listed on the first page of this decision.  

CONCLUSIONS OF LAW

1.  The Board's July 1990 decision, wherein the veteran's 
claims of entitlement to service connection for hearing loss, 
tinnitus, otitis (media and externa), vertigo, labyrinthitis, 
and Meniere's Disease were denied, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 20.1100, 3.104(a) (1998).

2.  The evidence received subsequent to the July 1990 
decision is new and material, and serves to reopen the 
veteran's claims of entitlement to service connection 
bilateral hearing loss, tinnitus, otitis (media and externa), 
vertigo, labyrinthitis, and Meniere's Disease.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claims of entitlement to service connection for 
bilateral tinnitus, otitis (media and externa), vertigo, 
labyrinthitis, and Meniere's Disease are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1988 the RO originally denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, otitis (media and externa), and 
vertigo.  In a July 1990 decision, the Board also denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, otitis (media and externa), 
vertigo, labyrinthitis, and Meniere's Disease.  In a December 
1992 decision the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial of the veteran's 
claims.  Gamez v. Principi, No. 90-1265 (U.S. Vet. App. Dec. 
14, 1992).

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court has held that, the first 
determination is whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) (1998) in order 
to have a finally denied claim reopened.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim it must be determined whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

At the time of the Board's July 1990 last final disallowance 
of the veteran's claims of entitlement to service connection 
for bilateral hearing loss, tinnitus, otitis (media and 
externa), vertigo, labyrinthitis, and Meniere's Disease, the 
evidence included the veteran's service medical records, and 
various private medical records showing sporadic treatment 
for the above disorders, and hearing testimony and statements 
by the veteran concerning an injury to his ear in service 
when a medic was cleaning his ear and acoustic trauma from 
artillery.

The evidence added to the record since the time of the 
adverse Board decision of July 1990 essentially consists of 
copies of private treatment records from Dr. Bertino showing 
treatment for otitis externa in June 1975, then no treatment 
until May 1980 when the veteran was diagnosed with Meniere's 
Disease, with no treatment again until 1988 leading to a 
labyrinthectomy on his right ear.  Also of record are 
additional private treatment records showing sporadic 
treatment for vertigo, Meniere's Disease, acute 
labyrinthitis, and acute otitis externa, as well as unrelated 
cervical spine problems and a psychiatric disorder, and 
Social Security Administration records showing a grant of 
disability benefits based on these private treatment records.  
Also submitted to the record are VA audio and ear examination 
reports from December 1998 which show chronic bilateral 
Meniere's Disease, status post labyrinthectomy and audio 
tests which indicated sensorineural hearing loss in the left 
ear and deafness in the right ear.  Additionally, the veteran 
submitted to the Board two statements by Dr. Susan Marenda 
which assert that the veteran's bilateral hearing loss 
disability had its onset in service and that his Meniere's 
disease began in the 1970's, along with a statement by Dr. 
Bertino dated in August 1997 stating that the veteran's 
Meniere's Disease was sufficiently severe to warrant a 
hearing aid.  Also of record are statements by the veteran, 
and testimony by the veteran and [redacted], at a July 1995 
hearing before a member of the Board, wherein he testified 
that his symptoms began in service, that a medic damaged his 
ear when cleaning it out, and that his hearing and ears were 
affected by acoustic trauma caused by artillery.  [redacted] 
testified that he has known the veteran since 1980 and that 
the veteran has exhibited hearing loss, vertigo, dizziness 
and other ear problems since that time, and has consistently 
maintained that these problems began in service.  The veteran 
also testified that he worked in a warehouse after discharge 
with trucks and forklifts.

Upon review of the evidence submitted since July 1990, the 
Board finds that other than the copies of certain private 
treatment records, the evidence submitted is not duplicative 
of previously submitted evidence and is not cumulative of 
evidence previously of record, and is thus, new.  In 
addition, that medical evidence and testimony that pertains 
to his bilateral ear disorder is material, in that it 
pertains to the issue at hand.  Moreover, it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims, particularly the 
new medical evidence and testimony provided by the veteran.  
Accordingly, the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a bilateral ear disorder, including 
hearing loss, tinnitus, otitis (media and externa), vertigo, 
labyrinthitis, and Meniere's Disease.

Having reopened these claims, the Board must address whether 
or not the veteran's claim is well-grounded.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The threshold question that must 
be resolved with regard to a claim is whether the veteran has 
met his initial obligation of submitting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Anderson v. 
Brown, 9 Vet. App. 542, 545 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Initially, the Board notes that in August 1999 the veteran 
submitted documents pertaining to his appeal directly to the 
Board without first permitting the RO to review them, and 
without providing the Board with a waiver of review of these 
documents by the RO.   See 38 C.F.R. § 20.1304(c) (1998).  
However, after reviewing these documents, the Board finds 
that they are comprised mostly of copies of documents already 
of record.  The three medical statements not already of 
record, two by Dr. Susan Marenda, and one by Dr. Bertino, are 
relevant to the issue of entitlement to service connection 
for bilateral hearing loss disability, but do not provide any 
relevant information with regard to his other claimed 
disabilities.  Accordingly, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability will be addressed in the remand portion of this 
decision.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  

In the present case, the veteran contends that while in 
service he injured his ears due to exposure to artillery fire 
and when a medic cleaned his ears of dirt and caused them to 
bleed.  He also contends that he got so sick that he was 
carried to the Aid Station with fever and other symptoms.  He 
submitted a statement from A. Guillen corroborating that he 
was very ill in service and taken to sick bay for treatment.  
The veteran maintains that his hearing loss, vertigo, and 
other symptoms started inservice and have continued since 
discharge.  The service medical/personnel records available 
indicate that the veteran was at an Aid Station from December 
1969 to July 1970, but no treatment records for this period 
are in the claims file.  His separation examination reported 
his ears and eardrums as normal, and reported his hearing to 
be "grossly normal," although the veteran has testified 
that his hearing was not tested.  Even assuming that the 
veteran's statements regarding his in service exposure to 
artillery fire, treatment by the medic, and his reported 
symptomatology, are credible, as required for well-
groundedness purposes, the veteran has not submitted any 
competent evidence establishing that his post-service 
diagnosis of Meniere's disease, acute otitis externa, 
labyrinthitis, and tinnitus are related to his period of 
active service.  

Although the medical evidence establishes a current bilateral 
ear disorder, including symptoms of vertigo, tinnitus, 
otitis, and a diagnosis of Meniere's Disease, none of the 
medical evidence of record relates his post-service treatment 
back to the incidents described by the veteran in service.  
While the veteran is competent to identify symptoms such as 
dizziness, he cannot diagnose a disorder or establish its 
etiology.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the 
post-service medical evidence indicates that the veteran was 
treated once in June 1975 for otitis externa, then not again 
until May 1980 when he was treated for vertigo, decreased 
hearing, and tinnitus, which improved with medication.  No 
additional treatment for the ears is of record until 
September 1988, when he reported that his symptoms returned.  
After his right ear labyrinthectomy, his ear treatment is 
sporadic, but indicative of increasing loss of hearing and 
symptoms of Meniere's Disease.  The December 1998 VA 
examination report notes that the veteran's Meniere's is 
unrelated to noise exposure, trauma, or other forms of 
infection including otitis media or externa.  Moreover, the 
examiner attributes the veteran's dizziness/vertigo, hearing 
loss and tinnitus to his Meniere's Disease, and goes on to 
state that there are no documented symptoms of Meniere's 
Disease at discharge.  The September 1997 and July 1999 
statements submitted by Dr. Susan Marenda do not indicate 
that the veteran's Meniere's Disease began in service, these 
statements merely indicate that it started sometime in the 
1970's and the VA examination report clearly asserts that 
onset was not in service.  Moreover, neither continuity of 
symptomatology nor evidence filling the lengthy evidentiary 
gap with regard thereto is shown in this case.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991). 

Accordingly, the Board finds that the evidence of record does 
not satisfy all the criteria for a well-grounded claim in 
that there is no competent evidence of a nexus between the 
veteran's period of active service and his current bilateral 
ear disorders.  Consequently, his claims of entitlement to 
service connection for bilateral tinnitus, otitis (media and 
externa), vertigo, labyrinthitis, and Meniere's Disease, are 
denied.


ORDER

New and material evidence having been received to reopen 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, otitis (media and externa), vertigo, 
labyrinthitis, and Meniere's Disease, the petition to reopen 
that claim is granted.

Entitlement to service connection for bilateral tinnitus, 
otitis (media and externa), vertigo, labyrinthitis, and 
Meniere's Disease is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability.  As noted previously, the veteran 
submitted evidence pertaining to this claim directly to the 
Board without a waiver of RO review.  Because this evidence 
includes a July 28, 1999, statement by Dr. Susan Marenda, 
asserting that the veteran's bilateral hearing loss 
disability is related to noise exposure during service, the 
Board finds that review by the RO is necessary.  Accordingly, 
this claim is remanded to the RO for review and consideration 
of the newly submitted evidence.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, to ensure due process, the case is REMANDED to the RO 
for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in May 1996 and which may not 
currently be in the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the evidence submitted 
by the veteran to the Board in August 
1999, and any additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


           
     JEFF MARTIN
     Member, Board of Veterans' Appeals







